Name: 94/318/EC: Council Decision of 2 June 1994 authorizing the Portuguese Republic to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  Africa
 Date Published: 1994-06-07

 Avis juridique important|31994D031894/318/EC: Council Decision of 2 June 1994 authorizing the Portuguese Republic to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa Official Journal L 142 , 07/06/1994 P. 0031 - 0031 Finnish special edition: Chapter 4 Volume 6 P. 0072 Swedish special edition: Chapter 4 Volume 6 P. 0072 COUNCIL DECISION of 2 June 1994 authorizing the Portuguese Republic to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa (94/318/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 354 (3) thereof, Having regard to the proposal from the Commission, Whereas the Agreement on mutual fishery relations between the Government of the Portuguese Republic and the Government of the Republic of South Africa, signed on 9 April 1979, entered into force on that day for an initial period of 10 years; whereas the Agreement remains in force for an indeterminate period if it is not denounced by the giving of 12 months' notice; Whereas Article 354 (2) of the Act of Accession laying down that the rights and obligations flowing, for the Portuguese Republic, from fisheries agreements concluded with third countries, shall not be affected during the period for which the provisions of such agreements are provisionally maintained; Whereas, pursuant to Article 354 (3) of the said Act, the Council is to adopt, before the expiry of the fisheries agreements concluded by the Portuguese Republic with third countries, decisions appropriate for the continuation of fishing activities resulting therefrom, including the possibility of prolonging for periods not exceeding one year; whereas the abovementioned Agreement has been extended until 7 March 1994 (1); Whereas, in order to avoid fishing by the Community vessels concerned being interrupted, it apears appropriate to authorize the Portuguese Republic to renew the Agreement in question until 7 March 1995, HAS ADOPTED THIS DECISION: Article 1 The Portuguese Republic is hereby authorized to extend until 7 March 1995 the Agreement on mutual fishery relations with the Republic of South Africa which entered into force on 9 April 1979. Article 2 This Decision is addressed to the Portuguese Republic. Done at Luxembourg, 2 June 1994. For the Council The President D. KREMASTINOS (1) OJ No L 88, 8. 4. 1993, p. 46.